Citation Nr: 1743533	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss prior to November 4, 2014, and for a bilateral hearing loss disability from November 4, 2014 to the present day.

2.  Entitlement to an effective date earlier than August 26, 2010 for the assignment of a 20 percent rating for degenerative disc disease, L3-4, L5-S1 (low back disability).

3.  Entitlement to an initial rating in excess of 10 percent for sciatic nerve involvement, left lower extremity associated with degenerative disc disease, L3-4, L5-S1.

4.  Entitlement to an initial rating in excess of 10 percent for sciatic nerve involvement, right lower extremity associated with degenerative disc disease, L3-4, L5-S1.



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction of the case has since been transferred to the RO in San Diego, California.

In his December 2013 substantive appeal, the Veteran requested a Board hearing, which was scheduled in April 2017.  However, in an May 2017 statement, he indicated that he did not want a Board hearing.  Accordingly, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

During the course of the appeal, in a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss, effective November 4, 2014.  The Veteran's service-connected hearing loss was recharacterized as of that date to reflect the bilateral nature of the disability.  As the Veteran has perfected an appeal as to the initial noncompensable rating for his left ear hearing loss, and continued to express dissatisfaction with the noncompensable rating assigned when hearing impairment in both ears was service-connected, the Board has recharacterized the issue to include consideration of whether a compensable rating may be warranted for left ear hearing loss prior to November 4, 2014, and for bilateral hearing loss from November 4, 2014 to the present day.

The issue of entitlement to an initial rating in excess of 10 percent for sciatic nerve involvement, left and right lower extremities associated with degenerative disc disease, L3-4, L5-S1, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Prior to November 4, 2014, the objective audiometric findings correspond to no more than Level III hearing impairment of the left ear.

2.  From November 4, 2014 to the present day, the objective audiometric findings correspond to more than Level I hearing impairment of the right ear, and Level III hearing impairment of the left ear. 

3.  In an April 1973 rating decision, the RO granted service connection for a low back disability and assigned a noncompensable rating.

4.  On August 26, 2010, the Veteran filed a claim for an increased rating for the low back disability.

5.  There was no formal or informal increased rating claim prior to August 26, 2010 for the low back disability, nor was there medical evidence that showed that it was factually ascertainable that the back disability increased in severity within a year of the claim for a higher rating such that an increase may be retroactively dated back to an earlier date.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss prior to November 4, 2014, and for a bilateral hearing loss disability from November 4, 2014 to the present day are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for an effective date earlier than August 26, 2010 for the grant of an evaluation of 20 percent for service-connected degenerative disc disease, L3-4, L5-S1, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the most recent examinations he underwent (he was afforded three additional VA audio examinations after contending that his June 2011 VA examination was inadequate, see June 2012 Statement in Support of Claim).  Accordingly, no further notice or assistance is required.

Initial Rating - Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating, VA is required to consider whether staged ratings are warranted during any period since the effective date of service connection, in order to account for changes in the disability during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When service connection is in effect for only one ear, the nonservice-connected ear is assigned a Roman numeral designation of I.  Service connection was not in effect for the Veteran's right ear until November 4, 2014. 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran's left ear hearing loss is currently rated as noncompensable from August 26, 2010.  The record on appeal contains the results of four VA audiometric examinations, dated in June 2011, January 2014, November 2014, and April 2016.  

On the earliest VA examination, in June 2011, testing revealed the following results:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
25
30
25
25
Left Ear
25
30
35
50
45

Puretone Threshold Average, 1000 Hz - 4000 Hz
Right Ear
26.25
Left Ear
40

The Maryland CNC speech recognition score was 82 percent in the left ear, and 94 percent in the right ear.  Using Table VII, Roman numeral I is used for the then nonservice-connected right ear.  Thus the Veteran's June 2011 examination results revealed level I hearing in the right ear and level III hearing in the left ear.  Combining these levels in accordance with Table VII results in a noncompensable rating.

On VA examination in January 2014, testing revealed the following results:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
25
25
25
Left Ear
15
25
35
50
40

Puretone Threshold Average, 1000 Hz - 4000 Hz
Right Ear
24
Left Ear
38

The examiner stated that a speech recognition score was not appropriate for the Veteran due to language difficulties, cognitive problems, and inconsistent word recognition scores.  That stated, audiometric testing results alone reveal Level I left ear hearing loss under Table VIA, which when combined with Level I hearing loss for the nonservice-connected right ear at the time under Table VII, demonstrates hearing loss at a noncompensable level.

On VA examination in November 2014, testing revealed the following results:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
30
45
45
40
Left Ear
30
30
35
60
65

Puretone Threshold Average, 1000 Hz - 4000 Hz
Right Ear
40
Left Ear
47.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in the now service-connected right ear and Level III hearing in the left ear, warranting a noncompensable rating for bilateral hearing loss with application of Table VII.

On VA examination in April 2016, testing revealed the following results:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
25
25
35
30
Left Ear
20
25
35
45
40

Puretone Threshold Average, 1000 Hz - 4000 Hz
Right Ear
28.75
Left Ear
36.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in the right ear and Level II hearing in the left ear, warranting a noncompensable rating for bilateral hearing loss with application of Table VII.

Following review of the evidence, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for left ear hearing loss prior to November 4, 2014, and for bilateral hearing loss from November 4, 2014 to the present day.  As set forth above, the four VA audiograms which utilized puretone and speech discrimination testing clearly demonstrate entitlement to no more than a zero (0) percent rating.

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that none of the evidence demonstrates that his hearing disability has ever  been more than zero percent disabling  since he filed his claim for an increased rating.  None of the test results supports the assignment of a rating in excess of the currently assigned evaluations.  Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86.  The preponderance of the evidence is against the assignment of a compensable rating under the Schedule, and a staged rating is not warranted.

The Board recognizes the Veteran's argument that he should be awarded two separate compensable ratings, one for each ear.  As outlined above, the Board is bound by the constructs of the rating criteria. 

The Board also recognizes that in a July 2011 statement, the Veteran stated that his hearing loss had affected his speech discrimination while communicating with others, causing safety concerns while driving and walking.  The Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include the functional effects of this disability on his daily life, and in no way doubts they exist.  Pertinently however, the schedular criteria for rating hearing loss contemplate these functional effects.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).
Earlier Effective Date

The Veteran asserts he is entitled to an earlier effective date for the assignment of a 20 percent rating for his low back disability.  See, May 2016 VA Form 9.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id. at 57,686.

Under the former regulations, any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2014). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution. If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014).

The Veteran's service connection claim for a low back disability was granted in April 11, 1973 and the RO assigned a noncompensable rating effective August 22, 1972.  The Veteran did not appeal that decision nor submit new and material evidence within the year after notification of that decision.  Accordingly, the April 1973 rating decision became final.

The Veteran's claim for a higher rating for his low back disability was received in August 2010.  There was no formal or informal claim for an increased rating prior to that date nor was there any medical evidence that showed that it was factually ascertainable that the back disability increased in severity within a year of the claim for a higher rating such that an increase may be retroactively dated back to an earlier date.  Indeed, the RO assigned an effective date of August 26, 2010, based upon a VA spine examination afforded to the Veteran in June 2011 in connection with his claim, which was the first point at which medical evidence showed a worsening of his back disability.  

Under former 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  In this case, the Veteran has not identified, nor does the record show any reports of hospitalization or treatment for his back that can be interpreted as a claim for increase between 1972 and 2010.

The record is also devoid of medical evidence to show that an increase in the disability occurred before August 26, 2010.  Accordingly, an earlier effective date for a 20 percent rating for service-connected degenerative disc disease of the low back is not warranted.  38 C.F.R. § 3.400.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date earlier than that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial compensable rating for left ear hearing loss prior to November 4, 2014, and for a bilateral hearing loss disability from November 4, 2014 to the present day, is denied.

Entitlement to an effective date earlier than August 26, 2010 for degenerative disc disease, L4-5, L1-S5, is denied.


REMAND

When an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's most recent examination to assess the nature and severity of his service-connected sciatic nerve disability associated with his service-connected degenerative disc disease of the low back was in June 2011.  However, VA and private treatment records, as well as the Veteran's lay statements, indicate a possible worsening of this condition.  See, e.g., December 2013 Dr. D.D. Private Treatment Records; March 2015 VA Treatment Notes; May 2016 VA Form 9.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit to VA, or authorize VA to obtain any additional treatment records he believes would be relevant to his claim that are not currently of record.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).
2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected sciatic nerve involvement, left and right lower extremities, associated with degenerative disc disease L3-4, L5-S1.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of his service-connected sciatic nerve disability of the bilateral lower extremities.  The examiner should indicate whether there is complete or incomplete paralysis of the affected nerve and, if so, the examiner should describe the severity of the impairment as mild, moderate, moderately severe, or severe with marked muscular atrophy. 

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


